—Appeal from a judgment of the County Court of Washington County (Berke, J.), rendered March 20, 1992, convicting defendant upon his plea of guilty of the crime of sodomy in the first degree.
Defendant contends that the indictment against him should be dismissed because it lacked specificity as to when the crimes occurred. We find that, given the circumstances of this case, the indictment was sufficiently specific to give defendant fair notice of the charges against him.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.